UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4721


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

FARONTE ANTONIO MCDUFFIE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:08-cr-00255-D-1)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon, First Assistant
Federal Public Defender, Raleigh, North Carolina, for Appellant. John Stuart Bruce,
United States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney,
Donald R. Pender, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Faronte Antonio McDuffie appeals the district court’s judgment revoking his

supervised release and imposing a sentence of 24 months of imprisonment. We affirm.

         Because McDuffie did not challenge in the district court whether the court erred in

classifying his marijuana-related conduct as a Grade A supervised release violation, we

review this issue for plain error. See United States v. McNeal, 818 F.3d 141, 148 (4th Cir.

2016).

         Conduct constituting a controlled substance offense is a Grade A supervised release

violation. U.S. Sentencing Guidelines Manual § 7B1.1(a)(1)(ii) (2016). A “controlled

substance offense” is defined as an offense punishable by imprisonment of more than one

year prohibiting, among other things, possession of a controlled substance with intent to

distribute. USSG § 4B1.2(b). Under North Carolina law, marijuana is a Schedule VI

controlled substance. N.C. Gen. Stat. § 90-94(1) (2015). Possession of a Schedule VI

controlled substance with intent to sell and deliver is a Class I felony. N.C. Gen. Stat.

§ 90-95(a), (b)(2) (2015). A Class I felony is punishable by imprisonment of up to 13

months. N.C. Gen. Stat. § 15A-1340.17(c), (d) (2015).

         McDuffie was charged with possession of marijuana with intent to sell and deliver,

in violation of North Carolina law, and the district court found that McDuffie’s conduct

supported the charge. Thus, we conclude that the district court did not plainly err in

classifying McDuffie’s marijuana-related conduct as a Grade A supervised release

violation. See McNeal, 818 F.3d at 148.



                                              2
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3